Citation Nr: 1134211	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  05-10 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial compensable evaluation prior to June 6, 2005, in excess of 10 percent from June 6, 2005, and in excess of 20 percent from January 13, 2010, for residuals of bilateral fracture of mandible, left angle and right angle.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1974 to May 1976.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in September 2009.  The claim came back before the Board of Veterans' Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in May 2007 and was originally on appeal from rating decisions dated in February 2004, April 2004, and October 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The issues of entitlement to service connection for headaches, disability manifested by depression, left hip disability, lumbar spine disability, service spine disability, and right shoulder disability as secondary to service-connected disability to include treatment for service-connected disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  In addition, the Veteran filed a VA Form 28-1900, Disabled Veterans Application for Vocational Rehabilitation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has submitted VA Forms 10-5345a, Individuals' Request for a Copy of their Own Health Information, indicating treatment by Dr. Harris at Virginia Oral and Facial Surgery from June 2010 to December 2010, Dr. Jones at Family Dentistry from October 2010 to December 2010, and McGuire VAMC from January 2008 to December 2010.  The Veteran has also identified treatment from the University of Detroit Mercy (specifically from Dr. Himm from November 2003 to July 2006 and Dr. Wolford from November 2003 to June 2007), Jesse Brown VAMC from January 2006 to December 2009 (specifically Dr. Omment, Dr. Chung and Dr. Rogers), treatment at Dingell VAMC from January 1999 to 2007, and Ann Arbor VAMC from 1998 to 2002.  

The Board notes that the claims file includes treatment records from Dr. Chung and Dr. Rogers at Jesse Brown VAMC from June 2007 to January 2010.  However, it does not appear that any attempt was made to obtain the remaining identified records.  Therefore, it is the Board's opinion that an attempt should be made to obtain the above-identified records on behalf of the Veteran.

In addition, the Veteran is currently receiving disability benefits from the Social Security Administration (SSA).  The conditions upon which such benefits were awarded are not entirely evident from the record.  VA is required to obtain evidence from SSA, including decisions by the administrative law judge, and give the evidence appropriate consideration and weight.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996).

Further, on December 6, 2010, the Veteran submitted a VA Form 9, Appeal to the Board of Veterans Appeals, dated July 7, 2010 requesting a Board hearing in Washington, D.C.  In this case, a Board decision was promulgated on May 23, 2007; and the Veteran appealed the May 23, 2007 Board decision to the Court.  The Court remanded the case to the Board, and the Board remanded the case back to the agency of original jurisdiction (AOJ).  The most recent Supplemental Statement of the Case is dated December 15, 2010, days after the Veteran filed his VA Form 9.  In addition, it is not clear from the content of the Veteran's comments the issue upon which the hearing was requested.  While the claim is in remand status, the Veteran should be asked whether he desires a Board hearing with respect to the issue currently on appeal and if so, whether he wants a central office hearing, a travel board hearing, or a videoconference hearing.  

Accordingly, the case is REMANDED for the following action:

 1.  The Veteran should be requested to indicate whether he desires a Board hearing with respect to the issue currently on appeal; and if so, whether he wants a central office hearing, a travel board hearing, or a videoconference hearing.  

2.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his service-connected jaw disorder since April 2003 that is not evidenced by the current record.  The Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file, to include treatment records from Dr. Harris at Virginia Oral and Facial Surgery from June 2010 to December 2010, Dr. Jones at Family Dentistry from October 2010 to December 2010, and University of Detroit Mercy (specifically from Dr. Himm from November 2003 to July 2006 and Dr. Wolford from November 2003 to June 2007.  These records as well as VA medical records from McGuire VAMC from January 2008 to December 2010, Dingell VAMC from January 2000 to December 2007, and Ann Arbor VAMC from 1998 to 2002 should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

3.  The Veteran's medical and adjudication records from SSA should be obtained and associated with the claims file. All efforts to obtain these records should be fully documented, and SSA should provide a negative response if records are not available.

4.  If and only if additional medical records are received that are not already in the claims file, the Veteran should be afforded a VA examination to ascertain the severity of his service-connected jaw disability. The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made. All pertinent symptomatology and findings should be reported in detail. Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered. See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The examiner should be asked to determine whether the Veteran's jaw exhibits weakened movement, excess fatigability, or incoordination, and if feasible, these determinations should be expressed in terms of the degree of additional range of motion loss or ankylosis due to any weakened movement, excess fatigability, or incoordination.  The examiner should also provide an opinion as to whether pain could significantly limit functional ability during flare-ups or when the jaw is used repeatedly over a period of time.  This determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss or ankylosis due to pain on use or during flare-ups.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



